Citation Nr: 9906045	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-27 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a calcified renal 
cyst and postoperative residuals of a right nephrectomy, 
claimed as secondary to isoniazid therapy and/or exposure to 
Agent Orange during service.

2.  Whether there was clear and unmistakable error in May 
1977 and subsequent decisions that denied service connection 
for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1956 until he retired in September 1976.  In May 1977, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denied his claim for service 
connection for hypertension.  Later that month, the RO 
notified him of the decision and of his procedural and 
appellate rights.  He did not timely appeal.

In April 1982, the veteran filed an application at the RO 
requesting that his claim for service connection for 
hypertension be reopened.  He also filed a claim for service 
connection for postoperative residuals of a right 
nephrectomy.  The RO denied his claims in May 1982, and again 
in June 1982 after considering additional evidence.  The RO 
notified him of the decisions, and of his procedural and 
appellate rights, and he did not timely appeal.  The RO also 
denied service connection for hypertension in March 1993.

In March 1996, the RO again denied service connection for 
postoperative residuals of a right nephrectomy, which the 
veteran claimed were the result of a calcified renal cyst 
that he developed secondary to exposure to Agent Orange 
during service.  The RO also determined that it did not 
commit clear and unmistakable error (CUE) in the May 1977 and 
subsequent decisions that denied service connection for 
hypertension.  The veteran timely appealed the RO's decision 
to the Board of Veterans' Appeals (Board).  In March 1997, he 
testified at a hearing at the RO in support of his claims.

The Board will issue a decision concerning the claim for 
hypertension, whereas the claim for service connection for a 
calcified renal cyst and postoperative residuals of a right 
nephrectomy will be addressed in the REMAND following the 
ORDER portion of the DECISION.

The Board further notes that, in his June 1996 Notice of 
Disagreement (NOD), the veteran raised additional issues 
concerning his purported entitlement to service connection 
for residuals of a cerebrovascular accident (i.e., a stroke) 
and for residuals of frostbite of the hands ("frozen 
hands").  Records show that the RO has previously denied the 
claim for frostbite residuals involving the hands, in March 
1993, and the veteran did not timely appeal that decision, so 
he will have to submit new and material evidence to reopen 
this claim.  See 38 C.F.R. § 3.156 (1998); Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  In any event, 
this issue is not currently before the Board, nor is the 
claim concerning the stroke residuals.  See 38 C.F.R. 
§ 20.200 (1998).  Therefore, these issues are directed to the 
attention of the RO for all appropriate action and/or 
development.


FINDINGS OF FACT

1.  Doctors who examined the veteran during service in March 
1975, January 1976, February 1976, and July 1976 noted that 
he had an elevated blood pressure or very nearly so; 
hypertension also was diagnosed during service and has been 
diagnosed on various occasions during the years since the 
veteran retired from the military.

2.  In a May 1977 decision, the RO denied the veteran's claim 
for service connection for hypertension on the premise that 
chronicity of disease in service was not shown as there was 
only one instance of an elevated blood pressure reading 
during service, which was not, in and of itself, sufficient 
to support a diagnosis of hypertension.

3.  The RO's conclusion that there was only one instance of 
an elevated blood pressure reading during service was 
undebatably wrong and not reasonably supported by the 
evidence that was of record at the time of that decision, or 
all governing legal authority and precedent.


CONCLUSIONS OF LAW

1.  The RO committed clear and unmistakable error in its May 
1977 decision that denied service connection for 
hypertension.  38 U.S.C.A. § 4005 (1977) [now codified at 
§ 7105 (West 1991)]; 38 C.F.R. §§ 3.104, 3.105(a), 3.156 
(1977 & 1998).

2.  The veteran's hypertension was incurred in service.  
38 U.S.C.A. §§ 310, 331, 3007 (1977) [now codified at 
§§ 1110, 1131, 5107 (West 1991)]; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1977 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a decision is not timely appealed, then it is final and 
binding on a veteran-unless it is determined the decision 
was clearly and unmistakably erroneous.  38 U.S.C.A. § 4005 
(1977) [now codified at § 7105 (West 1991)]; 
38 C.F.R. §§ 3.104, 3.105(a) (1977 & 1998).  The veteran is 
requesting a finding of clear and unmistakable error in the 
prior RO decisions that were not timely appealed, beginning 
in May 1977, as a predicate for granting service connection 
for hypertension.

Service connection may be granted for disability resulting 
from an injury or a disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 310, 331 (1977) [now codified 
at §§ 1110, 1131 (West 1991)]; 38 C.F.R. § 3.303(a) (1977 & 
1998).  Certain conditions, including hypertension, are 
deemed by VA to be chronic per se, and these conditions will 
be presumed to have been incurred in service if they were 
manifested to a compensable degree within a prescribed period 
of time after the veteran's service ended (which is one year 
for hypertension)-even though there is no record of the 
condition in service.  The presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 301, 312, 
313 (1977) [now codified at §§ 1101, 1112, 1113 (West 1991)]; 
38 C.F.R. §§ 3.307, 3.309 (1977 & 1998).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  Such evidence, 
however, must be medical unless it relates to a condition as 
to which, under the case law of the United States Court 
of Appeals for Veterans Claims (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumptive period after service, 
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The Court has made it quite clear that, in order for there to 
be a valid claim of "clear and unmistakable error" in a 
prior decision that became final and binding on the veteran, 
he must do more than merely allege disagreement with how the 
evidence was weighed or evaluated in his case.  Rather, it 
must be shown that "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  Clear and unmistakable error is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, to which reasonable minds could not differ, that 
the result in the decision in question would have been 
manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

In this case, the veteran's claim of CUE is premised on the 
notion that the RO did not consider all of the blood pressure 
readings during service-but particularly several that were 
taken during the latter part of his period of active duty 
that either were elevated or marginal.  He also alleges that 
the vast majority of blood pressure readings recorded since 
service have been elevated, and that hypertension was 
diagnosed by one of his treating physicians during service 
and on various occasions during the years since he retired 
from the military.

When the RO initially denied the veteran's claim for 
hypertension in May 1977, it acknowledged in the decision 
that all of his service medical records were not available 
for consideration, as attempts to obtain them were 
unsuccessful.  The RO also indicated that the only recent 
medical evidence at their disposal was an August 1976 
statement from a physician at the Plaza Medical Group who had 
examined the veteran during service in July 1976, noted that 
his blood pressure was 140/100 (systolic/diastolic), and 
diagnosed borderline hypertension.  The RO concluded, 
however, that this evidence was not sufficient to show 
chronic disability in service, and that one isolated elevated 
blood pressure reading during service was not sufficient, in 
and of itself, to support a diagnosis of hypertension.

It appears that at least one of the VA adjudicators ("rating 
specialist") at the RO who reviewed the veteran's claim in 
May 1977 did, in fact, have access to some of his service 
medical records that were not discussed in the decision, and 
which, more importantly, were critically relevant to his 
claim since they show that he had several more elevated blood 
pressure readings during service than the one isolated 
incident alluded to above.  Of note, a physician who examined 
the veteran in March 1975 indicated that his blood pressure 
was 158/96, and a physician who examined him in January 1976 
indicated that it was 150/98.  Also, a physician who examined 
him in February 1976 indicated that his blood pressure was 
120/90, which VA considers to be marginal.  Although the 
veteran was not examined in connection with his retirement 
from the military in September 1976, it is significant 
nonetheless that the envelope containing his service medical 
records, which, incidentally, also contains the probative 
statement from the physician at the Plaza Medical Group, 
shows a date of receipt at the RO of October 1976, which was 
the same month that the veteran filed his initial claim at 
the RO for hypertension.  Furthermore, this same envelope 
contains the initials of one of the RO adjudicators who 
reviewed the claim, along with a contemporaneous date and 
notation confirming such review.  It therefore stands to 
reason that the VA adjudicator simply overlooked the 
additional service medical records when reviewing the claim, 
and that if he had considered this evidence it would have 
been supportive of the veteran's claim and undoubtedly 
warranted a grant of service connection for hypertension.

It also should be noted parenthetically that, even were the 
Board to assume, arguendo, that the RO adjudicator did not, 
for whatever reason, have access to the service medical 
records in question when he decided the claim in May 1977, 
this would not change the outcome in this case because the 
records eventually were obtained by the RO on some later 
date, as they are currently on file and clearly show the 
veteran had far more than one elevated blood pressure reading 
during service, which runs directly contrary to what the RO 
previously concluded and primarily relied upon in denying his 
claim.  Consequently, regardless of whether this evidence was 
considered by the RO in its prior decisions, or more 
recently, the evidence unquestionably shows that the veteran 
is entitled to service connection for hypertension, and 
always has been.  That being the case, the effective date of 
the grant of service connection still would be retroactive to 
the time when he retired from the military and filed his 
initial claim.  See 38 C.F.R. § 3.156(c) (1998) [formerly 
38 C.F.R. § 3.156(b) (1977)]; see also 3.400(b)(2) (1998).

Since the RO committed CUE in the initial May 1977 decision 
that denied service connection for hypertension, and such 
error is grounds for granting service connection for this 
condition, a discussion of the subsequent RO decisions that 
continued to deny the claim is unnecessary.  Similarly, since 
only the medical and other evidence that was of record at the 
time of the May 1977 decision may be considered when deciding 
whether CUE was committed in that decision, the Board need 
not discuss the medical evidence submitted more recently that 
shows numerous additional elevated blood pressure readings 
and still more diagnoses of hypertension, including in March 
1988 and March 1991.



ORDER

The claim of clear and unmistakable error in the RO's May 
1977 decision is granted.

Service connection for hypertension is granted.


REMAND

The veteran initially alleged that he is entitled to service 
connection for a calcified renal cyst and postoperative 
residuals of a right nephrectomy on the theory that he was 
exposed to toxic levels of Agent Orange during service.  More 
recently, however, he has argued that he is entitled to 
service connection for these conditions because he received 
isoniazid (INH) therapy while on active duty in the military, 
beginning in November 1969, which ultimately led to the cyst 
on his kidney and the need for surgery to remove it in 
October 1978.  In May 1998, he submitted several pages of 
medical treatise evidence that suggest a possible 
relationship between INH therapy and subsequent renal failure 
or dysfunction.  This evidence is sufficient to at least make 
his claim "plausible," i.e., "well grounded."  See 
38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. App. 509, 513 
(1998); Sacks v. West, 11 Vet. App. 314, 317 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Since the 
claim is well grounded, VA has a "duty to assist" the 
veteran in fully developing the evidence pertinent to his 
claim, which includes having a qualified physician review the 
medical treatise evidence, along with the other evidence of 
record, and examine the veteran to provide a medical opinion 
as to the nature of the relationship, if any, which he 
alleges.  See Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case hereby is REMANDED to the RO for the 
following development:

1.  The RO should schedule the veteran 
for an appropriate VA medical evaluation 
to ascertain his current renal status, 
and so the examiner can provide an 
opinion as to whether it is at least as 
likely as not there is a relationship 
between INH therapy, and/or exposure to 
Agent Orange, and the subsequent 
development of renal failure or 
dysfunction.  The physician designated to 
examine the veteran must review all of 
the pertinent evidence in the claims 
folder, including a copy of this REMAND 
and the medical treatise evidence 
submitted by the veteran in May 1998.  In 
providing such opinion, the examiner must 
discuss the complete rationale for all 
conclusions reached (citing, as 
necessary, to specific evidence in the 
record).  If the examiner is unable to 
answer any of the questions posed, he 
should clearly so state and explain why.  
The report of his evaluation must be 
typewritten.

2.  The RO should review the opinion to 
determine if it is in compliance with 
this REMAND.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.

3.  Upon completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should review the claim for service 
connection for the calcified renal cyst 
and postoperative residuals of the right 
nephrectomy in light of all applicable 
evidence, including any obtained as a 
result of this remand, and with due 
consideration of all pertinent legal 
authority and precedent.  The RO must 
provide adequate reasons and bases for 
its decision, addressing all issues and 
concerns that were noted in this REMAND.

4.  If the benefits requested by the 
veteran continue to be denied, then he 
and his representative must be furnished 
a supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument while the case is in remand status.  
See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

- 7 -


- 1 -


